Citation Nr: 0833804	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
back condition, to include residuals of lumbar strain with 
degenerative changes of the lumbar and thoracic spine and 
intervertebral disc syndrome, effective prior to May 10, 
1999.

2.  Entitlement to a rating in excess of 40 percent for a 
back condition, to include residuals of lumbar strain with 
degenerative changes of the lumbar and thoracic spine and 
intervertebral disc syndrome, effective as of May 10, 1999.

3.  Entitlement to an initial rating in excess of 30 percent 
for depression, effective prior to May 10, 1999.

4.  Entitlement to an initial rating in excess of 50 percent 
for depression, effective as of May 10, 1999. 

5.  Entitlement to an effective date prior to May 10, 1999 
for a rating of 40 percent for the veteran's back condition, 
to include residuals of lumbar strain with degenerative 
changes of the lumbar and thoracic spine and intervertebral 
disc syndrome.

6.  Entitlement to an effective date prior to May 10, 1999 
for an initial rating of 50 percent for depression.  

7.  Entitlement to an effective date prior to May 10, 1999 
for the grant of a total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied a rating in excess of 20 percent 
for the veteran's back condition, denied a rating in excess 
of 30 percent for depression, and denied a claim of 
entitlement to TDIU.

During the pendency of the veteran's appeal, the RO granted 
an increased evaluation for the service-connected back 
condition from 20 percent to 40 percent, and for the 
veteran's service-connected depression from 30 percent to 50 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
these issues remain in appellate status.

This appeal was subject to a prior remand by the Board in 
January 2005 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Prior to May 1999, the veteran's back condition was 
primarily manifested by subjective complaints of low back 
pain, occasional muscle spasm, and no more than moderate 
limitation of motion.  The objective medical evidence did not 
reveal osteo-arthritic changes, or neurological deficit.     

2.  As of May 1999, the veteran's back condition is primarily 
manifested by pain, bilateral muscle spasm, and no more than 
moderate limitation of motion as evidenced by forward flexion 
of no less than 60 degrees.  The objective medical evidence 
does reveal degenerative changes, but the neurological 
testing remained within normal limits.  

3.  At no point during the appellate process has the veteran 
experienced ankylosis of the lumbar spine or the entire 
thoracolumbar spine.  Nor has his back condition resulted in 
incapacitating episodes identified by doctor-prescribed 
bedrest. 

4.  Prior to May 1999, the appellant's service-connected 
depression was primarily manifested by insomnia, depressed 
mood, poor judgment, and irritability, with occasional 
reports of suicidal ideation.

5.  As of May 1999, the appellant's service-connected 
depression is primarily manifested by brief periods of 
despondence, varying mood, difficulty in managing anger, and 
occasional suicidal ideation without plan.  

6.  The veteran's claim for an increased rating for his back 
condition was submitted on October 20, 1994.  The veteran's 
entitlement to an increased rating did not arise until May 
10, 1999.  The evidence does not demonstrate that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation, nor in the one-year period preceding 
the date that entitlement arose.   

7.  Due to the nature of the veteran's appeal regarding the 
initial rating for his depression, no formal claim for an 
increased rating has been submitted.  Nonetheless, the 
veteran's entitlement to an increased rating did not arise 
before May 10, 1999.  

8.  In October 1993, the veteran submitted a formal 
application for increased compensation based on 
unemployability due to his service-connected back condition.  
The schedular requirements for a grant of TDIU were not met 
until May 10, 1999.  The evidence does not show that the 
veteran's service-connected disabilities alone caused his 
unemployability prior to May 10, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's back condition, to include residuals of lumbar 
strain with degenerative changes of the lumbar and thoracic 
spine and intervertebral disc syndrome, are not met prior to 
May 10, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes  5290-93, 5295 (2002 & 2003).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's back condition, to include residuals of lumbar 
strain with degenerative changes of the lumbar and thoracic 
spine and intervertebral disc syndrome, are not met as of May 
10, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290-93, 5295 (2002 & 2003), 
5237, 5243 (2007).  

3.  The criteria for an initial rating in excess of 30 
percent for depression are not met prior to May 10, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130, Diagnostic Code 9410 
(2007); 38 C.F.R. § 4.132 Diagnostic Code 9405 (1995).

4.  The criteria for an initial rating in excess of 50 
percent for depression are not met as of May 10, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130, Diagnostic Code 9410 
(2007); 38 C.F.R. § 4.132 Diagnostic Code 9405 (1995).  

5.  The criteria for entitlement to an effective date prior 
to May 10, 1999 for the grant of a 40 percent evaluation for 
the veteran's back condition have not been met. 
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. 
§ 3.400 (2007).

6.  The criteria for entitlement to an effective date prior 
to May 10, 1999 for the grant of a 50 percent evaluation for 
depression have not been met. 
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. 
§ 3.400 (2007).

7.  The criteria for an effective date earlier than May 10, 
1999, for the grant of a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.400, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February and August 2005 and 
September 2007, the agency of original jurisdiction (AOJ) 
provided notice to the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate the claims for increased rating for 
a back condition and depression, and for earlier effective 
dates for the grants of TDIU, 40 percent rating for back, and 
50 percent rating for depression; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The AOJ explained 
that the veteran must show that his disability had increased 
in severity.  The AOJ also described the types of evidence 
that VA would consider in making this determination, such as 
statements from VA or private physicians, records from the 
Social Security Administration, medical records from state or 
local governments, or statements by current or former 
employers.  The veteran was notified that lay statements 
regarding his symptoms were also pertinent.  

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in September 2007.  Although 
this notice was delivered after the initial denial of the 
claims, the AOJ subsequently readjudicated the claims based 
on all the evidence in the February 2008 Statement of the 
Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
Supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

In reference to the claim regarding the veteran's depression, 
the Board notes that it pertains to an appeal of the initial 
rating assigned in conjunction with the grant of service 
connection.  As is inherent in an initial rating, adequate 
notice was not provided before the assignment of the rating.  
Nevertheless, VA's duty to notify with respect to the 
increased rating claim for depression has been satisfied.  
See Goodwin v. Peake, 2008 WL 2081130, No. 05-0876 (U.S. Vet. 
App. May 19, 2008) (holding that once service connection is 
granted, the claim is substantiated and prior notice defects 
are rendered non-prejudicial).

In contrast, for a claim pertaining to a non-initial increase 
in compensation as the back-related claims herein, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  

The veteran was provided with the current rating criteria for 
his back condition in correspondence in September 2007.  
Although the September 2007 notice letter did not include 
notice of the rating criteria by which the veteran's back 
condition was rated prior to the diagnostic code changes in 
September 2002 and September 2003, that information was 
provided in the June 1996 SOC.  The AOJ subsequently 
readjudicated the claim based on all the evidence on multiple 
occasions, to include the April 1997 and the February 1998 
SSOCs.  See Prickett v. Nicholson, supra.  

In regard to the veteran's claims for earlier effective dates 
for the grant of his current evaluations for his back 
condition and depression, and the grant of TDIU, the United 
States Court of Appeals of the Federal Circuit has held that 
once an underlying claim is granted, further notice as to 
downstream issues, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(VA's notice obligations do not apply to claims that could 
not be substantiated through notice and assistance).  
Nonetheless, in correspondence dated in September 2007, the 
RO specifically provided the appellant with information 
concerning the assignment of effective dates.  In all, the 
duty to notify has been met.

VA has assisted the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  The veteran has received 
extensive medical treatment and evaluation of his service-
connected disabilities.  All identified and available 
treatment records have been secured.  

In correspondence dated in June 1997, the National Personnel 
Records Center (NPRC) determined that service treatment 
records for this veteran are unavailable.  Under such 
circumstances, VA has a heightened duty to search for medical 
information from alternative sources in order to reconstruct 
the service treatment records.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990).  However, as service connection has already 
been granted for these conditions, the veteran's service 
treatment history is not pertinent to the increased rating 
and earlier effective date claims currently before the Board.  
Additional developmental action in an attempt to reconstruct 
the veteran's service treatment records is not warranted in 
this instance, as such activity would not be fruitful in 
obtaining additional medical information pertinent to the 
claims before the Board or documenting information that 
cannot generally be obtained from existing medical evidence 
of record.  In all, the duty to assist has been met. 

Disability Evaluations

The veteran seeks a higher evaluation for his service-
connected back condition and depression.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4 (West 2002).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007). 

Words used in the various diagnostic codes, such as 
"slight," "moderate," or "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As will be discussed in full below, the regulations that 
define the rating criteria for diseases and injuries of the 
spine, and for mental disorders, were amended during the 
pendency of this veteran's appeal.  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate 
the veteran's service-connected disabilities under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).
Disease or Injury of the Spine

The veteran seeks a higher evaluation for his service-
connected lumbar strain with degenerative changes of the 
lumbar and thoracic spine.  During the pendency of this 
appeal, the veteran's back condition was initially evaluated 
under DC 5295 as 20 percent disabling until the RO granted an 
increase to 40 percent effective as of May 10, 1999.  
Therefore, the Board will address whether the veteran's back 
condition warrants an evaluation in excess of 20 percent 
prior to May 10, 1999 and an evaluation in excess of 40 
percent thereafter. 

As previously stated, the regulations for rating disabilities 
of the spine were revised during the pendency of this appeal, 
effective as of September 23, 2002 and again as of September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002);  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Since the amendments in question 
have specified effective dates without provision for 
retroactive application, they may not be applied prior to 
those effective dates.  See VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000).  Thus, before September 2002, the 
veteran's back condition will be evaluated using the 
previously existing rating criteria only.  As of the 
effective dates of the changes in September 2002, but before 
the 2003 changes, the Board will consider the previous and 
interim criteria.  After September 2003, the Board will 
consider the two sets of prior criteria and the current 
rating criteria, applying whichever version of the rating 
criteria is more favorable to the veteran.  

The Board will also evaluate the veteran's back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating under an alternate 
code.  Such evaluations involve consideration of the level of 
impairment of the veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2007).  

It must be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond  that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

I. Applicable Rating Criteria

Prior to September 26, 2003, Diagnostic Code 5290 provided 
ratings based on limitation of motion of the cervical spine.  
Slight limitation of motion of the cervical spine was to be 
rated 10 percent disabling; moderate limitation of motion of 
the cervical spine was to be rated 20 percent disabling; and 
severe limitation of motion of the cervical spine was to be 
rated 30 percent disabling.   38 C.F.R. § 4.71a (2002). 

Prior to September 26, 2003, Diagnostic Code 5291 provided 
ratings based on limitation of motion of the dorsal spine.  
Slight limitation of motion of the dorsal spine was to be 
rated noncompensably (0 percent) disabling; moderate 
limitation of motion of the dorsal spine was to be rated 10 
percent disabling; and severe limitation of motion of the 
dorsal spine was to be rated 10 percent disabling.   Id. 

Prior to September 26, 2003, Diagnostic Code 5292 provided 
ratings based on limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of 
the lumbar spine was to be rated 20 percent disabling; and 
severe limitation of motion of the lumbar spine was to be 
rated 40 percent disabling.   Id. 

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
10 percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted when only some of the symptoms 
listed above were present, if there was also abnormal 
mobility on forced motion.  Id. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The newly reclassified diagnostic 
codes included 5237 (lumbosacral strain), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc 
syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine disability ratings are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities rated under 
this formula include vertebral fracture or dislocation (DC 
5235), sacroiliac injury and weakness (DC 5236), lumbosacral 
or cervical strain (DC 5237), spinal stenosis (DC 5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), 
degenerative arthritis of the spine (DC 5242) (further 
referencing DC 5003), and intervertebral disc syndrome (DC 
5243).  38 C.F.R. § 4.71a (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or  abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

Also, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
spine in its entirety is fixed in flexion or extension, and 
the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note 5.

For purposes of the analyses below, the Board also notes that 
Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however,  the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by  limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R.  § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the spine is considered a 
major joint.  See 38 C.F.R. § 4.45.

As the veteran's back disability has also been characterized 
as Intervertebral Disc Syndrome (IVDS), the Board must 
consider application of the old and new IVDS diagnostic 
criteria.  The diagnostic criteria relative to IVDS have 
undergone multiple revisions during the pendency of this 
appeal.  Therefore, each set of rating criteria will be 
applied.  

At the time the veteran filed his claim for an increased 
rating, intervertebral disc syndrome was evaluated under DC 
5293.  A 10 percent rating was warranted for mild IVDS.  A 20 
percent rating was warranted for moderate IVDS with recurring 
attacks.  A 40 percent rating was warranted for severe IVDS 
with recurring attacks and intermittent relief.  A 60 percent 
rating was warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71, DC 5293 (2002).

Between September 2002 and September 2003, IVDS was evaluated 
under DC 5293, either on the total duration of incapacitating 
episodes as described below, or by combining under 38 C.F.R. 
§ 4.25, separate evaluations for chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation is to be applied.  Based upon the total duration 
of incapacitating episodes of IVDS during the prior 12 
months, duration of at least one week but less than two weeks 
warranted a 10 percent evaluation;  duration of at least two 
weeks but less than four weeks warranted a 20 percent 
evaluation;  duration of at least four weeks but less than 
six weeks warranted a 40 percent evaluation; and, finally, 
duration of at least six weeks warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71, DC 5293 (2003).  

Since the September 2003 revision of the applicable 
regulations, the above criteria have been maintained, but 
retitled as the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, DC 5243 (2007).  Under current regulation, the code 
for IVDS permits evaluation under either the General Rating 
Formula previously described, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  
For the purposes of rating under the Formula, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Furthermore, if IVDS 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. 

II.  Analysis Under the Pre-2003 Rating Criteria

The appellant contends that his back condition is more 
severely disabling than the awarded 20 percent evaluation 
effective prior to May 10, 1999 and the current 40 percent 
evaluation effective thereafter.  Thus, he contends that 
increased ratings are warranted.  

The Board notes, however, that it is difficult to narrowly 
define the veteran's subjective complaints of back pain.  
Specifically, he complains of near constant back pain with a 
pain level of 10 out of 10 occurring at least every day.  
See, e.g., VA examination, July 1997.  He complains of pain 
pertaining to the entire back to include the cervical, 
thoracic, and lumbar spine.  The evidence as a whole, 
however,  reflects that the primary complaint and the 
supporting medical evidence references the low back or 
lumbosacral spine.  See, e.g., VA examination, February 1994; 
but see Veteran's statement, October 1998; VA examination, 
October 1995.  Furthermore, the veteran has occasionally 
complained of pain that radiates to the left thigh or left 
leg, and occasionally complained of pain that was referred to 
or radiated to the right leg.  See VA examination, February 
1994; VA outpatient record, February 1999.  As the veteran's 
subjective descriptions of his back-related symptomatology 
are shown to be variable and inconsistent over time, the 
Board must rely heavily on the more probative objective 
medical evidence of record.  

A February 1994 VA examination found muscle spasm and 
significant limitations in range of motion to include, 
forward flexion of 35 degrees, extension of 0 degrees, 
lateral flexion of 15 degrees to the left and 10 degrees to 
the right, and rotation of 10 degrees to the left and 15 
degrees to the right.  There was no evidence of lumbosacral 
pathology evident upon radiologic examination.  VA 
examination, February 1994.   

During an October 1995 VA exam, the veteran complained 
primarily of thoracic pain.  However, the range of motion 
testing of record for this examination pertained to the 
cervical spine.  There was also a notation that 
"calisthenics are restricted by inability to flex the entire 
back beyond 20 [degrees]."  The resulting diagnosis was back 
pain of the cervical, thoracic, and lumbar spine.  There is 
no evidence of x-rays conducted in conjunction with this 
examination.  As full range of motion testing was not 
conducted, or at least is not of record, the Board does not 
find the isolated and unclear notation pertaining to flexion 
of the entire back to be probative.  

An additional VA examination in July 1997 identified no 
objective findings other than the veteran's reluctance and 
lack of cooperation such that range of motion testing was 
precluded.  X-ray examination at the time was also negative 
for any significant thoracolumbar spine pathology.  The 
veteran's gait was observed to change dramatically upon 
entering and exiting the examination room, thus the veteran's 
credibility as to his back pain symptomatology was found to 
be questionable.  VA examination, July 1997.  

Despite frequently being evaluated as having back mobility or 
range of motion that is within normal limits,  the evidence 
reflects that this veteran has been treated by the chronic 
pain clinic at his local hospital, participated in physical 
therapy and various pharmaceutical treatments for his back, 
and used a TENS machine to alleviate his back pain.  See, 
e.g., VA physical therapy notes, March 1999 and September 
1998; VA orthopedic surgery note, February 1999; Private 
treatment record, July1996.  Despite the apparent disparity 
and evidentiary inconsistencies in the record, the Board will 
consider all of the credible evidence to obtain as accurate 
and complete a picture of the veteran's total back condition 
as is possible.  

In applying the old diagnostic codes, it has not been 
contended or shown that this veteran has residuals of a 
fracture of the vertebra (DC 5285), complete bony fixation of 
the spine (DC 5286), ankylosis of the cervical, dorsal, or 
lumbar spine (DC 5287-89), or sacro-iliac injury and weakness 
(DC 5294).  Accordingly, the diagnostic codes pertaining to 
these disabilities are not applicable in the instant case, 
and are not considered further.  38 C.F.R. § 4.71, (2002 & 
2003).

The Board now turns to the applicable criteria. 

During the process of this appeal, the veteran's back 
condition was initially rated under DC 5295 for lumbosacral 
strain as 20 percent disabling.  Under the old (pre-2003) 
schedular criteria for DC 5295, the next higher rating of 40 
percent was not warranted unless the strain was severe based 
upon particular indicators to include listing of the whole 
spine, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space.  Id.   

While the true nature of the veteran's back disability is 
unclear based upon significantly negative objective findings 
and dramatically variable subjective complaints, it is clear, 
however, that under DC 5295 there were no findings of listing 
of the whole spine, positive Goldthwaite's sign, or narrowing 
or irregularity of joint space, as contemplated by the higher 
40 percent rating.  Also, X-ray examinations found no 
evidence of fracture, subluxation, or significant osteo-
arthritic changes prior to the May 1999 examination.  See VA 
examinations, February 1994 and October 1995.  Additionally, 
the Board finds that the credible medical evidence of record 
does not support a finding of marked limitation of forward 
bending in standing position with abnormal mobility on forced 
motion.  As such, the higher 40 percent evaluation for the 
veteran's service-connected lumbosacral strain is not 
warranted under DC 5295 prior to May 1999.  

Since May 10, 1999, the veteran's back disability has been 
evaluated as 40 percent disabling, the maximum rating 
possible under this diagnostic code.  As such, the Board will 
now turn to other diagnostic codes available under the old 
rating criteria to determine if a greater evaluation for the 
veteran's back condition is available.  

Under DCs 5290, 5291, and 5292, ratings based upon the 
limitation of motion for each spine section are available.  
However, pyramiding or evaluating the same disability 
symptomatology under multiple diagnoses is forbidden.  
38 C.F.R. § 4.14 (2007).  As the criteria for lumbosacral 
strain already include limitation in motion, the other 
diagnostic codes pertaining to limitations of motion can not 
be applied in addition to DC 5295 in so far as the same 
symptomatology is concerned, but ratings under the other DCs 
are available if a higher rating can be applied in lieu of DC 
5295.  

DC 5290 pertains to the cervical spine.  The October 1995 VA 
examination found limitation of motion of the cervical spine 
and diagnosed back pain in relation to the entire spine.  The 
Board must note, however, that no condition of the cervical 
spine has been granted service connection.  Even if the 
veteran's service-connected back condition is given the 
broadest possible interpretation and it is assumed that any 
cervical spine symptomatology is related to the veteran's 
service-connected lumbar and thoracic spine disability, the 
cervical spine was specifically evaluated as normal upon 
subsequent examination.  See VA examination, May 1999.  
Therefore, in this case, no additional rating for limitation 
of motion of the cervical spine is warranted under DC 5290.  
38 C.F.R. § 4.71 (2002).  

The highest available rating for limitation of motion of the 
dorsal spine (DC 5291) is 10 percent.  Id.  As the veteran's 
back condition is initially rated at 20 percent during this 
period, an alternate evaluation under DC 5291 would not be 
beneficial to the veteran.  

In relation to DC 5292 pertaining to limitation of motion of 
the lumbar spine, the veteran has not been found to have 
forward flexion of less than 35 degrees.  See VA examination, 
February 1994.  As such, his limitation of motion is found to 
be moderate in nature, and not of the severity contemplated 
by the higher 40 percent rating for severe limitation of 
motion under DC 5292.  Id.

Since the evaluation for the veteran's back condition was 
increased to 40 percent in May 1999, the old criteria do not 
provide for a rating based on limitation of motion alone that 
would be greater than the 40 percent evaluation already 
granted for the veteran's back condition.  38 C.F.R. § 4.71, 
DCs 5290-92 (2003).  Thus, independent ratings for limitation 
of motion of the particular spine segments are not warranted 
at any time under the old rating criteria.

The remaining diagnostic code available under the old rating 
schedule pertains to evaluating intervertebral disc syndrome.  
Thus, it is first necessary to define the characteristics of 
the disease.  When the new rule was first proposed for rating 
IVDS, the following information was provided to clarify the 
criteria and the nature of the disorder itself:

Intervertebral disc syndrome is a group of 
signs and symptoms due to nerve root 
irritation that commonly includes back pain 
and sciatica (pain along the course of the 
sciatic nerve) in the case of lumbar disc 
disease, and neck and arm or hand pain in 
the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle 
spasm, limitation of motion of the spine, 
tenderness over the spine, limitation of 
straight leg raising, and neurologic 
findings corresponding to the level of the 
disc.  If the disc compresses the cauda 
equina (the collection of nerve roots 
extending from the lower end of the spinal 
cord), bowel or bladder sphincter functions 
or sexual function may also be affected.  
Intervertebral disc syndrome has a variable 
course and variable manifestations.  Many 
people have a series of relapses and 
remissions of back pain and sciatica over a 
long period of time with no symptoms during 
remission; other patients experience chronic 
signs and symptoms.  

62 Fed. Reg. 8204 (Feb. 24, 1997)

The Board notes that from the beginning of the appellate 
period until May 1999, there is no finding of degenerative 
disc disease or other significant disc abnormality.  Instead, 
the clinical and radiologic findings of record for this time 
period generally reflect no disc pathology whatsoever.  See 
VA examinations, July 1997, October 1995, February 1994; 
Radiology diagnostic reports, July 1997 and February 1994.  
Additionally, multiple VA examinations did not produce any 
significant neurological findings.  As disc abnormality and a 
related neurological component are the primary characteristic 
of IVDS, and the veteran does not exhibit these 
characteristics, the Board finds that the veteran's back 
condition prior to May 1999 is not properly characterized as 
IVDS.  After May 1999, the medical evidence does not reflect 
that the veteran exhibited symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of a diseased disc as contemplated by 
the higher 60 percent rating for IVDS. 

It is further noted that, subsequent to September 23, 2002, 
IVDS was evaluated based upon incapacitating episodes.  
38 C.F.R. § 4.71, DC 5293 (2003).  However, as this veteran 
has never been prescribed bed rest by a physician, his back 
condition does not warrant an evaluation under DC 5293 as 
revised.  

In sum, the Board finds that this veteran's back condition 
does not warrant an evaluation in excess of 20 percent prior 
to May 10, 1999, or in excess of 40 percent thereafter based 
upon any diagnostic code available under the old criteria.  



III.  Analysis Under the Post-2003 Rating Criteria

In September 2003, the rating criteria for diseases and 
injuries of the spine were revised.  The current rating 
criteria are now comprised of the General Rating Formula for 
Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (2007).

Based upon the more specific numerical criteria found in the 
revised regulations, the Board again finds that the veteran 
is entitled to no more than the current 40 percent rating for 
his disability.  Based on the General Rating Formula, 
evaluations greater than 40 percent are available only for 
unfavorable ankylosis of the entire thoracolumbar spine, or 
ankylosis of the spine in its entirety.  As there is no 
evidence of ankylosis present, neither the 50 percent nor the 
total rating is available.  Instead, the veteran's limitation 
of motion in forward flexion to 60 degrees and combined range 
of motion of 200 degrees, without abnormal spinal contour, 
represents no more than a 10 percent rating under the current 
criteria.  See VA examination, December 2005;  38 C.F.R. 
§ 4.71a (2007).  Therefore, as the old rating criteria result 
in a more favorable evaluation for this veteran, the old 
criteria will continue to be applied instead of the new 
criteria.  

Finally, as previously mentioned, the veteran has never been 
prescribed bed rest by a physician.  Thus, the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable.  38 C.F.R. § 4.71a, 
DC 5243 (2007).  




IV.  Additional Considerations

Although an increased rating for the veteran's back 
disability is not available under the old rating criteria, 
the current General Formula for spine disabilities, or the 
special ratings available for IVDS based on incapacitating 
episodes, the Board must consider whether the veteran may be 
entitled to a higher rating under an alternate rating 
mechanism, such as due to functional loss, separate 
evaluations for orthopedic and neurological manifestations, 
or extra-schedular considerations.  

The most recent VA examiner found that on repetitive motion, 
the veteran had increased pain but no fatigue, weakness, lack 
of endurance, or incoordination.  VA examination, 2005.  The 
May 1999 examiner found fatigue, weakness, and lack of 
endurance following repeated use, but did not quantify his 
findings or make any other determination that any functional 
loss present resulted in any greater disability beyond that 
already contemplated by the veteran's schedular rating.  As 
such, an additional rating based on functional loss is not 
supported by the record.  See DeLuca v.  Brown, 8 Vet. App. 
202 (1995).  

Next, one must address whether separate evaluations for the 
orthopedic and neurological manifestations of the veteran's 
back disability would provide a higher evaluation.  The 
veteran has occasionally described vague symptoms of pain 
radiating to his left leg or more recently to his thumbs.  
See VA examinations, February 1994 and January 2006.  
However, neurological examination of both lower extremities 
showed intact reflexes, both motor and sensory.  See VA 
examination, July 1997.  The most recent examination included 
a consultation by a neurologist.  The neurologist 
specifically found no evidence of neurologic impairment from 
the veteran's chronic spine disease.  VA examination, January 
2006.  As such, a separate rating for neurological 
manifestations of IVDS is not warranted. 

As a final note, the Board must address whether referral for 
extraschedular consideration is warranted.  While the veteran 
reports being unemployed since 1990 due to his back 
condition,  he is already receiving compensation based upon 
individual unemployability due to his service-connected 
disabilities.  There is no evidence of frequent periods of 
hospitalization for his back condition.  In general, this 
case does not present such an exceptional or unusual 
disability picture as to render the application of the 
regular schedular standards impracticable.  Hence, referral 
for extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In sum, the veteran's back-related symptomatology and 
objective findings do not merit an increased evaluation under 
any of the applicable rating methods or the various 
applicable diagnostic codes.  In any event, an evaluation 
greater than 20 percent is not warranted for the veteran's 
back condition prior to May 10, 1999, and an evaluation 
greater than 40 percent is not warranted at any point 
thereafter.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply. 

Depression

Initially, the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective as of 
November 7, 1996.  61 Fed. Reg. 52,695 (Oct. 8, 1996) 
(codified at 38 C.F.R. pt. 4).  Since the amendment in 
question has a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  As such, the veteran's depression will be 
evaluated from the grant of service connection in May 1995 to 
November 7, 1996 using the old rating criteria only.  As of 
November 7, 1996, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.  Thus, 
since November 1996, both the prior rating criteria and the 
current rating criteria will be applied to determine the most 
favorable evaluation for the veteran's depression.  

The veteran's depressive disorder was initially assigned a 
disability rating of 30 percent under DC 9405 effective in 
May 1995.  Due to the November 1996 regulation change, the 
applicable diagnostic code changed to 9410, under which the 
veteran's depression continued to be rated at 30 percent, 
with the exception of a temporary 100 percent evaluation due 
to hospitalization for depressive reaction in January 1997.   
Since May 10, 1999, a 50 percent rating has been assigned for 
the veteran's depressive disorder. 

I.  Analysis Based Upon the Pre-1996 Rating Criteria

Before November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders read as follows:

100% The attitudes of all contacts except the 
most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% Ability to establish and maintain effective 
or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms 
are of such severity and persistence that there 
is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced 
as to result in considerable industrial 
impairment.

30 % Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Prior to May 1999, the veteran's depressive disorder was 
primarily manifested by insomnia, depressed mood, poor 
judgment, and irritability, with occasional reports of 
suicidal ideation.  See, e.g., VA discharge summaries, March 
and July 1998, January 1997; Correspondence from South Fulton 
Medical Center, March 1993.  Private treatment records 
reflect that the veteran had depressive symptoms concurrent 
with his use of crack cocaine.  Grady Memorial Hospital 
records, December 1995; VA admission, July 1998.  

Upon VA mental health examination in October 1995, the 
veteran's thought processes were found to be normal without 
delusional or hallucinatory elements present.  Instead, his 
primary psychiatric complaint was that he could not sleep 
because of his back pain.  

In the veteran's May 1996 notice of disagreement, upon which 
this appeal is predicated, he contends that he should be 
awarded a higher evaluation for depression because he has 
considerable industrial impairment.  This is the language 
associated with a 50 percent rating for psychoneurotic 
disorders.  38 C.F.R. § 4.132 (1996).  However, the veteran 
attributes this "industrial impairment" to his back pain, 
rather than to symptoms of his depression.  Notice of 
disagreement, May 1996.  The veteran describes being 
irritable, argumentative, and intolerant of other people.  
However, in-patient treatment records from January 1997 
generally reflect that the veteran was cooperative, helpful, 
and involved with his peers, interacting very well with 
others.

Furthermore, it is important to note that at times the 
veteran was found not to exhibit any evidence of depression.  
See, e.g., Private treatment note from Georgia Regional 
Hospital, January 5, 1997.  Instead, during a period of in-
patient treatment, it was noted that the veteran "knows the 
system well" and was confronted with the incongruity 
presented by his happy affect and boundless energy as 
compared to his stated depression.  He responded with 
suicidal threats.  See Hospital admission summary, Georgia 
Regional Hospital, March 1997.  The resulting diagnostic 
impression was cocaine dependence and malingering.  Id.  
Social work assessments from this admission reported that the 
veteran was "manipulating the system" to remain in the 
hospital.  Social work assessment from Georgia Regional 
Hospital, March 1997.  

During a July 1997 VA examination, the veteran described 
experiencing auditory hallucinations and having suicidal 
ideations.  There was no psychomotor retardation present.  
His thinking was coherent, but he had little insight into his 
problems.  He complained of diminished concentration but 
showed fairly good memory.  He was found to have a global 
assessment of functioning (GAF) score of 60, inclusive of his 
cocaine dependency.  VA examination, July 1997.  

In March 1998, the veteran was admitted to the VA hospital 
for crisis stabilization of his depression with some suicidal 
ideation.  The veteran was found to be alert, cooperative, 
and oriented to person, place, time and situation.  His 
affect was constricted and his thought processes cogent.  He 
was found to have a depressed mood, but denied delusions, 
homicidal thoughts, or hallucinations.  The veteran was noted 
to have very angry behavior during the course of his hospital 
treatment.  In particular, he sought to have the diagnosis of 
cocaine dependence removed from his records as he had 
approximately one year of negative urine drug screens and 
believed the inclusion of his diagnosis for cocaine 
dependency to be the primary reason that he was not receiving 
additional VA benefits.  VA discharge summary, March 1998; 
see also Veteran's correspondence to Congressman Lewis, 
October 1998.  

In July 1998, the veteran was admitted to the VA Medical 
Center subsequent to private hospitalization for acute 
cocaine use and related cardiac symptoms.  The July 1998 
discharge summary reflects similar symptomatology to the 
prior admission, but finds that the veteran's symptoms were 
directly related to his recent cocaine use and that he needed 
treatment for his cocaine dependence to obtain more control 
over his depression.  The record also indicates that during 
this admission, the veteran was focused on obtaining 
increased compensation for his service-connected 
disabilities.  He was described as constantly giving other 
patients advice on "how to beat the system," and later 
stated that much of his mental health treatment during this 
period was merely because he "needed more paper trail" to 
obtain VA benefits.  VA treatment notes, July 15-22, 1998;  
VA psychiatric assessment, September 2000.  Upon discharge in 
July 1998, the veteran was found to no longer be acutely 
depressed and did not exhibit any signs of psychosis or 
cognitive defect.  VA discharge summary, July 1998.  

In applying the old rating criteria to the facts, when taken 
as a whole, the evidence of record does not demonstrate that 
the veteran's ability to establish or maintain interpersonal 
relationships was considerably or severely impaired by his 
service-connected depression, nor does the evidence show that 
the symptoms of his depression resulted in considerable or 
severe industrial impairment.  As such, neither a rating of 
50 percent nor a rating of 70 percent is warranted prior to 
May 10, 1999 based upon the old rating criteria.  

Furthermore, the veteran did not exhibit totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or any other symptoms consistent with 
the level of severity contemplated by the criteria for a 100 
percent rating under the old criteria.  In all, the veteran 
does not meet the old rating criteria for a rating in excess 
of 30 percent for depression prior to May 10, 1999.

As of May 10, 1999, the RO granted an increased rating for 
the veteran's depressive condition to 50 percent.  This 
increase was based upon evidence from a May 1999 VA contract 
examination that found the veteran exhibited symptoms such as 
sleep disturbances, anxiety attacks, and paranoia, with a 
very short temper that makes it difficult to get along with 
people.  The examiner found a GAF score of 41, based 
exclusively on his depression,  for serious symptoms to 
include suicidal ideation, sleep impairment and serious 
impairment of his social and occupational functioning.   

The Board finds the May 1999 VA examiner's opinion to have 
low probative value, as his opinion is the only medical 
evidence of record for this time period finding that the 
veteran suffers from anxiety attacks and paranoia.  
Furthermore, the examining physician does not support his 
conclusion regarding anxiety attacks, or provide any 
anecdotal or historical evidence thereof.  In assessing 
medical evidence, whether a physician provides a basis for 
his medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-89 (2000).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 
(1993).

Considering all of the evidence of record, the next greater 
rating of 70 percent is not warranted as of May 10, 1999 
under the old rating criteria.  The record indicates that the 
veteran has been unemployed since 1990.  See Application for 
TDIU, February 1996.  However, the evidence of record does 
not support the premise that his lack of employment is due to 
symptoms of his depression.   Furthermore, the veteran has 
exhibited an ability to maintain appropriate interpersonal 
relationships, particularly when motivated to do so.  He has 
maintained a long term relationship with his girlfriend and 
sometime domestic partner for over 25 years.  See Lay 
statement by E.S., March 2005; RO hearing transcript, 
December 1998.  The record also reflects that he generally 
interacted well and was supportive of his peers while 
involved in treatment.  See, e.g., Lay statement, November 
1998; Private treatment note, January 1997; VA treatment 
records January 1997.  

Additionally, the veteran did not exhibit totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or any other symptoms consistent with 
the level of severity contemplated by the criteria for a 100 
percent rating under the old criteria.  

The Board finds it important to acknowledge the veteran's 
repeated contentions that the medical evidence of dosage 
changes related to his psychotropic medications should result 
in a finding that his depression has increased in severity 
and warrants greater compensation.  See, e.g., Veteran's 
statements, May 1995 and October 1998; RO hearing, November 
1998.  As detailed above, the evidence must be taken as a 
whole when evaluating service-connected disabilities.  The 
pharmacological evidence alone cannot substantiate the 
veteran's claim for an increased rating.  

In sum, the credible medical and lay evidence of record 
reflects that, under the old rating criteria, the veteran has 
not experienced the level of social or occupational 
impairment contemplated by a rating greater than 30 percent 
prior to May 1999, nor a rating greater than 50 percent 
thereafter.  

II. Analysis Based Upon the Post-1996 Rating Criteria 

The current rating criteria must be considered for 
application in two stages, as the veteran was granted an 
increased evaluation for his service-connected depression 
during the pendency of this appeal.  The Board must determine 
whether, under the current criteria, the veteran's depressive 
disorder warranted a rating in excess of 30 percent from 
November 7, 1996, the effective date of the regulation 
change, to May 10, 1999, and whether a rating greater than 50 
percent is warranted thereafter.  

Under the current rating criteria for mental disorders, a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9410.

A higher 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id. 

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id. 

Applying the new rating criteria from the November 1996 
effective date of the regulatory change, the Board finds that 
the veteran's service-connected depression does not warrant a 
rating in excess of 30 percent prior to May 10, 1999.  He was 
found to have a wide ranging affect congruent with his mood.  
See, e.g., VA psychiatric consultation, December 1998;  VA 
discharge summary, January 1997.  He did not demonstrate 
difficulty in understanding complex commands or any memory 
impairment greater than mild memory loss.  See, e.g., VA 
psychiatric consultation, December 1998;  VA in-patient 
treatment notes, November 1997.  The veteran denies 
experiencing panic attacks.  See RO hearing transcript, 
December 1998.  He exhibited clear and coherent speech, and 
was regularly found to be oriented in all spheres.  See, 
e.g., VA psychiatric consultation, December 1998;  Private 
admission record, March 1997; VA discharge summary, January 
1997.  He did not adhere to obsessional rituals, lack the 
ability to function independently, exhibit any gross 
impairment in thought processes, or claim persistent 
delusions or hallucinations.  Id. Thus, the veteran did not 
demonstrate the severity of symptoms contemplated by the 
rating schedule for the next higher evaluation of 50 percent 
prior to May 10, 1999.   

The Board now turns to a discussion of whether a rating 
greater than 50 percent is warranted after May 10, 1999.  The 
veteran did not exhibit any obsessional rituals, illogical, 
obscure, or irrelevant speech, spatial disorientation, gross 
impairment in thought processes, persistent delusions or 
hallucinations, or inability to perform activities of daily 
living such as maintenance of minimal personal hygiene.  See, 
e.g.,  VA psychiatric assessment, September 2000; VA 
treatment note, November 2002.  

The Board notes that the veteran intermittently attests to 
experiencing occasional hallucinations.  See, e.g., VA 
psychosocial history, September 2003.  However, the Board 
questions the credibility of these statements.  In 
particular, throughout the extensive mental health treatment 
history for this veteran, he regularly denied auditory and 
visual hallucination.  See, e.g., Mental status exam, January 
2005; VA discharge note, November 2003; VA psychiatric note, 
November 2002.  Therefore, if such hallucination did occur, 
it was an isolated occurrence, and not the persistent 
symptomatology described by the rating criteria as resulting 
in total occupational and social impairment.  38 C.F.R. 
§ 4.130, DC 9440 (2007).  

Ultimately, the symptoms of the veteran's service-connected 
depression do not rise to the level of severity contemplated 
by the current Rating Schedule for an evaluation of 70 
percent, or for a total evaluation of 100 percent since May 
1999.  

In sum, the Board has considered all of the medical and lay 
evidence of record and found that the veteran's service-
connected depression warrants no more than a 30 percent 
evaluation prior to May 10, 1999 and no more than a 50 
percent evaluation thereafter.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  While the appellant 
asserts that his service-connected depression contributes to 
his current unemployment, the evidence of record simply does 
not support a conclusion that impairment resulting from his 
depression is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Earlier Effective Date 

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2007).  Pursuant to 
that regulation, the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2007) (emphasis added). 

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in  
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the  
claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 
C.F.R. § 3.400(o)(2) (2007).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2007).

I.  Date of Rating of 40 percent for the Veteran's Back 
Condition

In this case, the veteran filed a claim requesting an 
increased rating for his back condition on October 20, 1994.  
At that time, the veteran's back condition was evaluated as 
20 percent disabling.  Subsequent rating decisions in May and 
December 1995 and May 1996 continued the prior 20 percent 
evaluation.  The veteran then perfected an appeal of the May 
1996 rating decision.  During the pendency of that appeal, by 
a March 2000 rating decision, the RO increased the evaluation 
for the veteran's back condition to 40 percent effective as 
of May 10, 1999.   

On May 10, 1999, a VA examination found painful motion on 
examination of the lumbar spine with bilateral muscle spasm.  
Flexion was 70 degrees with pain beginning at 30 degrees.  
There was also a finding of loss of lateral motion to both 
sides with osteo-arthritic changes.  See VA examination, May 
1999.  These symptoms were not found to be present based on 
the prior examinations of record, and at any rate, were not 
ascertainable within the one-year period prior to May 10, 
1999.  

As such, the May 10, 1999 effective date was derived from the 
date of factual ascertainment of an increase in severity of 
the veteran's back condition consistent with the maximum 
available rating for either severe lumbosacral strain (DC 
5295) or for severe painful limited motion of the lumbar 
spine (DC 5292), a 40 percent evaluation in either case.  

In sum, the veteran's claim for an increased rating was 
submitted on October 20, 1994.  The veteran's entitlement to 
an increased rating did not arise until May 1999, per the 
medical evidence of record.  And, the evidence does not 
demonstrate that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of the claim for increased compensation.  
Based upon these facts, the Board finds that an effective 
date earlier than May 10, 1999 for the grant of a 40 percent 
evaluation for the veteran's back condition is not warranted.   

II. Date of Rating of 50 percent for Depression

The Board reiterates that the claim for an earlier effective 
date for the grant of a 50 percent rating for depression 
stems from an appeal of the initial rating assigned in 
conjunction with the grant of service connection for this 
disability.  As such, there has been no formal claim for an 
increased evaluation for depression.  

Instead, the Board finds that the date of receipt of the 
claim in this case is established based upon an informal 
claim for an increased rating that is inherent in the 
veteran's May 1996 Notice of Disagreement (NOD) contesting 
the previously assigned 30 percent evaluation.  As this is 
the first time that the veteran expressed an intention to 
claim that his depression warranted a higher evaluation, the 
Board finds that the date of receipt of the NOD, May 28, 
1996, will be considered as the date of claim for an 
increased rating for the purposes of analysis of the 
effective date pursuant to 38 C.F.R. § 3.400.  

During the pendency of the veteran's appeal of the initial 
rating for his depression, the RO granted an evaluation of 50 
percent effective as of May 10, 1999.  The Board notes that 
in the March 2000 rating decision granting this increase, the 
date of the VA examination upon which the increase is based 
is listed in error as occurring on May 10, 1999.  The 
examination report actually indicates that the examination 
occurred on May 11, 1999, but the Board finds this error to 
be harmless and will proceed as if the entitlement arose on 
May 10, 1999.  

As of the May 1999 VA examination, the veteran's abuse of 
cocaine had been in remission for approximately one year.  
Yet, he still experienced problems with sleep habits, 
difficulties with anger management, and serious impairments 
in social and occupational functioning.  As discussed in a 
prior section of this decision, the veteran met the criteria 
for a 50 percent rating based upon both the old criteria for 
psychoneurotic disorders and the new criteria under the 
General Rating Formula for Mental Disorders as of the date of 
this examination, but not before.  See 38 C.F.R. § 4.130, DC 
9410 (2007); 38 C.F.R. § 4.132 DC 9405 (1995).

Thus, the date of receipt of the claim is May 28, 1996.  The 
date that entitlement arose is May 10, 1999.  As the date 
that entitlement arose is later than the date of receipt of 
the claim, the proper effective date is May 10, 1999.  The 
evidence does not demonstrate that a factually ascertainable 
increase in disability occurred during the one-year period 
preceding the date of receipt of the claim for increased 
compensation.  




III. Date of Grant of TDIU

A grant of TDIU is an award of increased compensation.  To 
establish a grant of TDIU, however, entails special 
requirements that must now be considered.

In this case, a grant of TDIU was made effective as of May 
10, 1999.  The veteran espouses that he has been unemployable 
due to his service-connected back condition and depression 
since the time that service connection was granted for those 
disabilities, effective in April 1992 and May 1995 
respectively.  The veteran contends that the proper effective 
date for the grant of TDIU should be April 8, 1992, the date 
of receipt for his original claim for benefits.  

In October 1993, the veteran submitted a formal application 
for increased compensation based on unemployability due to 
his service-connected back condition.  The RO denied the 
claim for TDIU in a March 1994 rating decision.  
Subsequently, he filed a new claim for TDIU in February 1996.  
The RO denied this claim by rating decision in May 1996, and 
the veteran then perfected an appeal of the May 1996 
decision.  During the pendency of the appeal, the RO granted 
the veteran's claim for TDIU effective as of May 10, 1999. 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In  
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in  
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for TDIU, 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40  percent or more, 
and sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. §  4.16(a).  Ratings 
for disabilities resulting from a common etiology will be 
combined under 38 C.F.R. § 4.25 and considered one disability 
for this calculation.  If the evidence demonstrates that the 
veteran is unemployable by reason of his service-connected 
disabilities, but fails to meet these percentage standards, 
the claim shall be submitted to the Director of Compensation 
and Pension Service for extraschedular consideration.  38 
C.F.R. § 4.16(b).  

In the present case, the most recent claim for TDIU was 
received on February 14, 1996.  At that time, service 
connection was in effect for a back disability and for 
depression, rated at 20 and 30 percent respectively.  The 
ratings combine for a total rating of 40 percent.  38 C.F.R. 
§ 4.25 (2007).  Therefore, at the time of his 1996  
application, the veteran's disabilities did not reach the 
percentage requirements under 38 C.F.R. § 4.16(a).   

As of May 10, 1999, however, the RO granted an increase in 
the ratings for the veteran's service-connected disabilities 
to 40 and 50 percent respectively.  His total combined rating 
increased to 70 percent; thus as of May 10, 1999, the 
schedular requirements for TDIU were met.  As the veteran 
failed to meet the percentage requirements prior to May 10, 
1999, the question in this case is whether the evidence 
demonstrates that the veteran was unemployable by reason of 
his service-connected disabilities alone, prior to May 10, 
1999, thereby triggering the provisions for extraschedular 
consideration.  38 C.F.R. § 4.16(b) (2007). 

In support of the veteran's claim, he states that he was last 
employed full time at some point in 1988 and that he became 
too disabled to work in January 1991.  Application for TDIU, 
February 1996.  Nonetheless, the veteran was clinically 
evaluated as being able to work as late as July 1997.  See VA 
discharge summary, dated July 24, 1997.  

The veteran attests that he holds a Masters degree in 
Business Administration and has typically been employed in 
the fields of banking and collegiate academics.  See, e.g., 
Representative's statement, April 2003; Statement in 
conjunction with VA Form 9, March 2003; Summary of prior 
employment, September 1996.  However, the record also 
presents an extensive history of this veteran's addiction to 
crack cocaine.  He has acknowledged that his addiction has 
significantly limited his ability to obtain or maintain 
employment based on such factors as prior felony convictions, 
long and intermittent absences from the workplace, and social 
impairments resulting from chemical dependency.  See 
Veteran's statement, May 1997.  

While there is no evidence of record that the veteran has 
been employed during the process of this appeal, this is not 
the deciding factor for a TDIU claim.  Instead, the 
determinative question is whether the veteran is capable of 
performing the  physical and mental acts required by 
substantially gainful employment generally.  See VanHoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, the mere fact that 
this veteran was unemployed throughout the appeal does not 
render him "unemployable" under the meaning of the 
regulation.   

In this case, the evidence does not demonstrate that the 
veteran's service-connected disabilities alone caused 
impairment of sufficient severity to produce unemployability 
prior to May 10, 1999.  Thus, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 4.16(b) (2007).  

As of May 1999, however, the veteran's service-connected back 
condition and related depression met the applicable 
percentage requirements.  Absent a claim of error of fact in 
the RO's original decision, the Board has no further 
authority to question the previous determination.  The sole 
issue before the Board is whether the evidence in the file at 
the time of the May 2000 rating decision supported the 
effective date that was established.  As described above, the 
Board finds that the evidence of record supports the 
assignment of a May 10, 1999 effective date for TDIU, and no 
earlier.

In sum, the effective date of May 10, 1999 is proper for the 
increased evaluations for the veteran's back condition and 
depression, to 40 percent and 50 percent respectively, and 
for the grant of TDIU.  As discussed above, in October 1993, 
the veteran submitted a formal application for increased 
compensation based on unemployability due to his service-
connected back condition.  The schedular requirements for a 
grant of TDIU were not met until May 10, 1999.  The evidence 
does not show that the veteran's service-connected 
disabilities alone caused his unemployability prior to May 
10, 1999.  As such, the preponderance of the evidence is 
against the veteran's claims for an earlier effective date 
for this award, and the benefit of the doubt provision does 
not apply.   


ORDER

A rating in excess of 20 percent for a back condition, to 
include residuals of lumbar strain with degenerative changes 
of the lumbar and thoracic spines and intervertebral disc 
syndrome, effective prior to May 10, 1999, is denied.

A rating in excess of 40 percent for a back condition, to 
include residuals of lumbar strain with degenerative changes 
of the lumbar and thoracic spines and intervertebral disc 
syndrome, effective as of May 10, 1999 is denied.

An initial rating in excess of 30 percent for depression, 
effective prior to May 10, 1999, is denied.

An initial rating in excess of 50 percent for depression, 
effective as of May 10, 1999, is denied. 

An effective date earlier than May 10, 1999 for the grant of 
a 40 percent evaluation for the veteran's back condition is 
denied.

An effective date earlier than May 10, 1999 for the grant of 
a 50 percent evaluation for depression is denied.  

An effective date earlier than May 10, 1999 for the award of 
a total disability rating due to individual unemployability 
is denied.  


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


